Opinion issued July 30, 2012




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-12-00637-CR
                             ———————————
               IN RE LESTER ERWIN CARROLL, IV, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Lester Erwin Carroll, IV, has filed a pro se petition for writ of

mandamus in this Court. See TEX. GOV’T CODE § 22.221 (Vernon 2004); see also

TEX. R. APP. P. 52. Relator complains that the trial court* has failed to order the


*
      Relator provides information indicating that this original proceeding arises out of
      Cause No. 944193, styled State of Texas v. Lester Erwin Carroll, IV, 262nd
      District Court, Harris County. Although relator’s petition identifies the Honorable
State Bar of Texas to produce “the discipline record” of his former defense counsel

to use in support of a post-conviction writ of habeas corpus.

      This Court, as an intermediate appellate court, has no jurisdiction over post-

conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC.

ANN. art. 11.05; art 11.07, § 3(a), (b) (Vernon Supp. 2011); In re McAfee, 53
S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (noting

that “only the Texas Court of Criminal Appeals has jurisdiction in final post-

conviction felony proceedings”).       Thus, we also lack jurisdiction to grant

mandamus relief in matters related to a post-conviction writ application. See In re

McAfee, 53 S.W.3d at 717–18; see also In re Sorrell, No 05–12–00762–CR, 2012
WL 2115493, at *1 (Tex. App.—Dallas June 12, 2012, orig. proceeding) (mem.

op.; not designated for pub.) (dismissing petition for writ of mandamus in case in

which relator complained that trial court failed to provide him copies of public

records regarding his conviction so that he can prepare a post-conviction petition

for writ of habeas corpus).

      We dismiss the petition for writ of mandamus for lack of jurisdiction. See

TEX. R. APP. P. 52.8(a).



      Mike Anderson as respondent in this mandamus proceeding, we take judicial
      notice that Judge Anderson no longer presides over the 262nd District Court; the
      Honorable Denise Bradley now presides over that court. We affirmed relator’s
      conviction for the felony offense of robbery in Carroll v. State, 176 S.W.3d 249,
      257 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).
                                          2
                                 PER CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3